OPINION — AG — ** RETIREMENT BENEFITS FOR JUDGES ** IN COMPUTING THE RETIREMENT COMPENSATION FOR JUDGES OR JUSTICES UNDER THE UNIFORM RETIREMENT SYSTEM FOR JUSTICES AND JUDGES YOU SHOULD FIRST COMPUTE FOUR AND ONE HALF PERCENT (4 1/2 %) OF THE MONTHLY SALARY RECEIVED WHEN THE RETIRANT LAST SERVED AS A JUSTICE OR JUDGE TIMES THE TOTAL NUMBER OF YEARS OF SERVICE. SECOND, YOU THEN COMPARE THAT FIGURE WITH THE FIGURE FOUND BY MULTIPLYING SEVENTY FIVE PERCENT (75 %) TIMES THE MONTHLY SALARY RATE OF THE POSITION OF THE JUDGE OR JUSTICE AS AUTHORIZED FOR THE MONTH OF JUNE, 1971. IF THE FIRST FIGURE DOES 'NOT' EXCEED THE SECOND, THIS WILL BE THE MONTHLY RETIREMENT COMPENSATION. IF THE FIRST FIGURE EXCEEDS THE SECOND, IT MUST BE REDUCED TO THE SECOND FIGURE. (BENEFITS, SALARY JUDGES) CITE: 20 Ohio St. 1104 [20-1104] (JAMES H. GRAY)